ORIGINAL CONTEMPT PROCEEDINGS JUDGMENT
WHEREAS, the Court of Criminal Appeals on the 15th day of January, 1979, made and entered the following order, to-wit:
“No. 60524
“IN THE COURT OP
“CRIMINAL APPEALS OP THE STATE OP TEXAS



ORDER
“WHEREAS, on May 15, 1978, this Court granted a motion for extension of time, granting until August 13, 1978 for the transcription of the court reporter’s notes to be filed in Cause Nos. 16,054-B and 17,782-B in the 78th District Court of Wichita County, styled The State of Texas vs. David Wayne Sheppard; and
“WHEREAS, on August 13, 1978 this Court granted a second motion for extension of time, granting until October 31, 1978 for the filing of said transcription in said cause; and
“WHEREAS, on October 31, 1978, this Court granted a third motion for extension of time, granting until December 30, 1978 for the filing of said transcription in said cause, and our order of October 31, 1978 specifically stated that “NO FURTHER EXTENSIONS WILL BE GRANTED”; and
“WHEREAS, said transcription has not yet been filed, meaning that it was not filed on or before December 30, 1978, the end of the last extension granted by this Court in its said order of October 31,1978;
“NOW, THEREFORE, it is ORDERED, ADJUDGED and DECREED by the Court of Criminal Appeals that said HOLLY ANN HANKS shall show cause why she should not be held in contempt of this Court and punished therefor and that she shall do so by filing her sworn affidavit and by affidavits of other witnesses thereto if any there be, on or before the 5th day of February, 1979, which affidavits shall state facts that deny or excuse the said contempt, if there be any such facts. And it is further ORDERED by this Court that the Clerk of this Court shall issue a NOTICE TO SHOW CAUSE commanding the said HOLLY ANN HANKS to show cause, in the manner and within the period above specified in this order, why she should not be held in contempt of this Court and punished therefor; and a copy of this order shall accompany said notice.
“It is so ordered on this 15th day of January, 1979.
PER CURIAM”
and
WHEREAS, the Clerk of this Court duly *817issued a Notice to Show Cause as specified in said order of January 15, 1979 and said Notice to Show Cause, together with a copy of said order of January 15, 1979 was properly and personally served on the said Holly Ann Hanks on the 18th day of January, 1979; arid
WHEREAS, on the 5th day of February, 1979, said Holly Ann Hanks filed an affidavit in this Court setting forth certain facts denying or excusing said contempt; and
WHEREAS, this Court is of the opinion that such facts alleged in the affidavit are not acceptable to this Court to deny or excuse such contempt, nor are they sufficient to show adequate cause as to why Holly Ann Hanks should not be held in contempt of this Court and punished therefor; and
WHEREAS, the transcription of the court reporter’s notes in Cause Nos. 16,-054-B and 17,782-B, in the 78th District Court of Wichita County, styled The State of Texas vs. David Wayne Sheppard has not yet been filed;
NOW, THEREFORE it is ORDERED, ADJUDGED and DECREED by the Court of Criminal Appeals that:
(1) The said Holly Ann Hanks is in contempt of this Court.
(2) The said Holly Ann Hanks shall be taken and incarcerated in a county jail and she shall remain so incarcerated until she purges herself of this contempt by filing in the 78th District Court of Wichita County the transcription of the court reporter’s notes in Cause Nos. 16,054-B and 17,782-B, styled the State of Texas vs. David Wayne Sheppard.
(3) The Clerk of this Court shall forthwith issue a capias addressed to any Sheriff within the State of Texas commanding him to arrest the said Holly Ann Hanks and place her in jail and there keep her safely imprisoned until she has purged herself of this contempt as aforesaid and said capias shall recite generally the proceedings had in this case, and it shall be accompanied by a certified copy of this judgment to be served on the said Holly Ann Hanks as further evidence of the Sheriff’s authority.
(4)The Clerk of the 78th District Court of Wichita County shall accept and file the transcription of the court reporter’s notes in Cause Nos. 16,054-B and 17,782-B when completed by said Holly Ann Hanks and such filing shall be considered as “timely” filed under Section 3 of Article 40.09, Code of Criminal Procedure.
JOHN F. ONION, JR. PRESIDING JUDGE
LEON DOUGLAS
TRUMAN ROBERTS
WENDELL ODOM
W. T. PHILLIPS
TOM DAVIS
CARL DALLY
W. C. DAVIS
SAM HOUSTON CLINTON JUDGES